DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 24 August 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, the phrase “a first hook and a second hook positioned on opposite lateral sides of the latch and non-rotatably coupled to the arm of the work vehicle” is new matter. The original disclosure teaches, “For example, the one or more hooks 132 may be coupled (e.g., non-rotatably coupled via one or more fasteners 134, such as bolts) to a support structure 135 that extends laterally between and is coupled to (e.g., non-rotatably coupled via one or more fasteners, such as bolts) to the work vehicle arms 110 of the work vehicle 100.” This disclosure indicates that the first and second hooks are non-rotatably coupled to support structure 135, not work vehicle arms 110. Claims 2-8 and 21 are dependent on Claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bricker et al. (US 8240970) (“Bricker”).
[AltContent: textbox (Hooks)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    673
    565
    media_image1.png
    Greyscale

Claim 9: an implement (AB) comprising a laterally-extending bar (XP) and a pair of openings (E); a work vehicle comprising: a first lock assembly coupled to an arm of the work vehicle, wherein the first lock assembly comprises a latch (44/46) and a first actuator (46) configured to drive rotation of the latch to engage the laterally-extending bar of the implement to form a first connection (FIG. 3/4, 12A) between the implement and the arm of the work vehicle; and a second lock assembly (FIG. 11; 10A) coupled to a frame of the work vehicle rearward of the first lock assembly relative to a forward direction of travel of the work vehicle (see FIG. 4 below where the circle of 10A/AP2 is rearward the circle of LP2 relative to a forward direction of travel of the work vehicle), wherein the second lock assembly comprises a first pin, a second pin (26a/26b), and one or more second actuators (28) configured to drive the first pin and the second pin laterally to engage respective openings (E) formed in the implement to form a second connection that couples the implement to the work vehicle (FIG. 1/4);
[AltContent: connector]
    PNG
    media_image2.png
    497
    1121
    media_image2.png
    Greyscale

Claim 10: wherein the implement comprises a dozer blade (column 4, lines 35-38);
Claim 11: wherein the first lock assembly comprises hooks on opposite lateral sides of the latch, and the hooks define grooves that receive and support the laterally-extending bar of the implement (see partial FIG. 12A above, “Hooks”);
Claim 12: wherein the first actuator is configured to drive the rotation of the latch relative to the hooks to trap the laterally-extending bar between respective curved bar-contacting surfaces of the grooves of the hooks and a curved inner surface of the latch (FIG. 3/4, 12A/12B);
Claim 13: wherein the rotation of the latch is upward relative to a ground on which the work vehicle and the implement are positioned (FIG. 3/4, 12A/12B);
Claim 14: wherein the implement is configured to rotate relative to the work vehicle at the first connection (via LL/etc.).

Claim Rejections - 35 USC § 103
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bricker in view of Fey (US 2018/0238015) (“Fey”) and Takojima (JP 56-101402). Bricker discloses all the limitations of the claims as discussed above.
The applied reference Fey has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Bricker does not directly show:
Claim 15: wherein the work vehicle comprises a third lock assembly coupled to the arm of the work vehicle, the implement is isolated from the third lock assembly when the implement is coupled to the work vehicle via the first and second connections, and the first and second connections enable the work vehicle to drive movement of the implement;
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement.

Fey shows a similar device having:
Claim 15: wherein the work vehicle comprises a third lock assembly coupled to the arm of the work vehicle, the implement is isolated from the third lock assembly when the implement is coupled to the work vehicle via the first and second connections, and the first and second connections enable the work vehicle to drive movement of the implement (FIG. 2A, 310/etc.);
for the purpose of providing another efficient way to attach various implements for various purposes. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bricker as taught by Fey and include Fey’s similar device having:
Claim 15: wherein the work vehicle comprises a third lock assembly coupled to the arm of the work vehicle, the implement is isolated from the third lock assembly when the implement is coupled to the work vehicle via the first and second connections, and the first and second connections enable the work vehicle to drive movement of the implement;
for the purpose of providing another efficient way to attach various implements for various purposes.

Takojima shows a similar device having:
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement (104 via 132a/132b in figure 8);
for the purpose of providing another efficient way to move soil/earth with various implements. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bricker and Fey as taught by Takojima and include Takojima’s similar device having:
Claim 16: comprising another implement, wherein the third lock assembly is configured to engage a corresponding mounting portion of the another implement via a tipping motion to form a third connection that enables the work vehicle to drive movement of the another implement;
for the purpose of providing another efficient way to move soil/earth with various implements.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Response to Arguments
Applicant’s arguments, see pp. 7-12, filed 24 August 2022, with respect to independent Claims 1 and 17 have been fully considered and are persuasive.  The rejections of Claims 1 and 17 and their dependent claims have been withdrawn. 
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive re. Claim 9. See FIG. 4 above where the circle of 10A/AP2 is rearward the circle of LP2 relative to a forward direction of travel of the work vehicle.

Allowable Subject Matter
Claims 17-19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652